DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2007/0102270) in view of Sakai et al. (US 2001/0030474) in further view of Ueda et al. (US2012/0169153).
	Regarding claim 1, Takashima teaches a sound vibration actuator comprising: a coil part (20) coupled to the top casing part (10c) in such a manner as to receive power from the outside (see fig .1, coil, 12, 1202, 1204, ¶ 0283. The coil is connected to the top plate. The coil receives power from the outside power supply.); a magnet part (30) disposed in the internal space of the casing (10),(see fig. 1, 18 magnet. The magnet is dispose in the internal space of the casing (14).); and a weight part (50) coupled to the top casing part (10c) (see fig. 1, W, ¶ 0080-0081. The weight is part of the system in which sits in the magnet which when compacted together will be coupled to the top plate with the coil.).   
	Takashima discloses a housing however does not mention a casing (10) having an internal space formed by an underside casing part (10a), a side periphery casing part (10b), and a top casing part (10c); an elastic member (40) whose one surface coupled to the magnet part (30).
	Sakai teaches a casing (10) having an internal space formed by an underside casing part (10a), a side periphery casing part (10b), and a top casing part (10c) (see fig. 1A, The housing has a top bottom and sides.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima to incorporate a casing in which 
	Ueda teaches an elastic member (40) whose one surface coupled to the magnet part (30) (see fig .1, ¶ 0029. The magnet and yoke are supported elastically supported by a suspension 7 which is driven by the coil.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima and Sakai to incorporate an elastic membrane coupled to the magnet. The modification provide the elastic membrane for the vibrating device of Takashima and Sakai.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2007/0102270) in view of Sakai et al. (US 2001/0030474) in further view of Ueda et al. (US2012/0169153) in further view of Westerkull (US 2007/0053536).
Regarding claim 2, Takashima, Sakai and Ueda do not teach the sound vibration actuator according to claim 1, wherein the weight part (50) is coupled to top of the top casing part (10c).
Westerkull teaches wherein the weight part (50) is coupled to top of the top casing part (10c) (see fig. 1, 538, ¶ 0030-0031.  The weight on the front of the casing applies vibration elements to the contacts of the user’s skull. However the casing with the weighted element is on top of the casing.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima, Sakai and Ueda to incorporate  a weighting mass on top of the casing. The modification provides the weighted mass on top of the casing of the vibrating device of Takashima, Sakai and Ueda.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2007/0102270) in view of Sakai et al. (US 2001/0030474) in further view of Ueda et al. (US2012/0169153) in further view of Shim et al. (US 10,637,340).
	Regarding claim 3, Takashima, Sakai and Ueda do not teach the sound vibration actuator according to claim 1, wherein the underside casing part (10a) is fixed to an external sound generator (S).  
	Shim teaches wherein the underside casing part (10a) is fixed to an external sound generator (S), (see fig. 1, col. 1, lines 45-50, col. 2, lines 61-67. The vibrating device has a PCB which connects to an outside connection that applies electricity to the coil.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima, Sakai and Ueda to incorporate  a sound generating voltage to be provided to the actuator. The modification provides the sound to the device from an outside source.








4 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2007/0102270) in view of Sakai et al. (US 2001/0030474) in further view of Ueda et al. (US2012/0169153) in further view of Shim et al. (US 10,637,340) in further view of Westerkull (US 2007/0053536).
Regarding claim 4, Takashima, Sakai, Ueda and Shim do not teach the sound vibration actuator according to claim 3, wherein the top casing part (10c) has a protrusion (11) protruding from a center thereof.  
Westerkull teaches wherein the weight part (50) is coupled to top of the top casing part (10c) (see fig. 1, 538, ¶ 0030-0031.  The weight on the front of the casing applies vibration elements to the contacts of the user’s skull. However the casing with the weighted element is on top of the casing.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima, Sakai and Ueda to incorporate  a weighting mass protruding out of the casing. The modification provides the weighted mass on top of the casing of the vibrating device of Takashima, Sakai and Ueda.


6.	Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2007/0102270) in view of Sakai et al. (US 2001/0030474) in further view of Ueda et al. (US2012/0169153) in further view of Shim et al. (US 10,637,340) in further view of Westerkull (US 2007/0053536) in further view of Katada et al. (US 2014/0232211).
	Regarding claim 5, Takashima, Sakai, Ueda, Ueda, Shim and Westerkull do not teach the sound vibration actuator according to claim 4, wherein the protrusion (11) has 
	Katada teaches wherein the protrusion (11) has a hollow shape in such a manner as to protrude inward from top of the top casing part (10c) (see fig. 1, ¶ 0047. The casing has a hollow shaped hole on top of casing.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima, Sakai, Ueda, Ueda, Shim and Westerkull to incorporate an a hole on top of the casing. The modification provides the casing with a hole on top of the casing of the vibrating device.


Regarding claim 6, Takashima, Sakai, Ueda and Shim do not teach the sound vibration actuator according to claim 5, wherein the weight part (50) comprises: a first area coming into contact with a center area of the top casing part (1Oc) where the protrusion (11) is formed; and a second area spaced apart from the entire area of the top casing part (10c) except the first area by the given distance.  
Westerkull teaches wherein the weight part (50) comprises: a first area coming into contact with a center area of the top casing part (1Oc) where the protrusion (11) is formed; and a second area spaced apart from the entire area of the top casing part (10c) except the first area by the given distance (see fig. 1, 538, ¶ 0030-0031.  The weight on the front of the casing applies vibration elements to the contacts of the user’s skull. However the casing with the weighted element is on top of the casing. The weighting is through the hole on tome of the casing which is a distance from a second area from the first area (weighted top).). 
.


7.	Claims 7, 8 , 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2007/0102270) in view of Sakai et al. (US 2001/0030474) in further view of Ueda et al. (US2012/0169153) in further view of Shim et al. (US 10,637,340) in further view of Westerkull (US 2007/0053536) in further view of Katada et al. (US 2014/0232211) in further view of Lee et al. (US 2012/0169150).
	Regarding claim 7, Takashima, Sakai, Ueda, Westerkull and Katada do not teach the sound vibration actuator according to claim 6, wherein a thickness of the first area is higher than a thickness of the second area.  
	Lee teaches wherein a thickness of the first area is higher than a thickness of the second area (see fig. 2. First area above 240 has a higher thickness than the area below 230.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima, Sakai, Ueda, Westerkull and Katada to incorporate different thickness inside the casing . The modification provides different areas of the thickness in the housing device. 


Regarding claim 8, Takashima, Sakai, Ueda and Shim do not teach the sound vibration actuator according to claim 7, wherein the weight part (50) further comprises a shaft (50a) extended from the first area in such a manner as to be disposed inside the protrusion (11) having the hollow shape.  
Westerkull teaches wherein the weight part (50) further comprises a shaft (50a) extended from the first area in such a manner as to be disposed inside the protrusion (11) having the hollow shape (see fig. 1, 538, ¶ 0030-0031.  The weight on the front of the casing applies vibration elements to the contacts of the user’s skull. However the casing with the weighted element is on top of the casing. The weight part is connected through a shaft from the top of the casing.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima, Sakai and Ueda to incorporate  a weighting mass protruding out of the casing. The modification provides the weighted mass on top of the casing of the vibrating device of Takashima, Sakai and Ueda.


Regarding claim 9, Takashima, Sakai, Ueda and Shim do not teach the sound vibration actuator according to claim 7, wherein the weight part (50) is penetrated into a center portion thereof in such a manner as to have a shape a ring and further comprises a shaft (50a) insertedly fitted to the center portion thereof.  
Westerkull teaches wherein the weight part (50) is penetrated into a center portion thereof in such a manner as to have a shape a ring and further comprises a shaft (50a) insertedly fitted to the center portion thereof (see fig. 1, 538, ¶ 0030-0031.  The weight on the front of the casing applies vibration elements to the contacts of the user’s skull. However the casing with the weighted element is on top of the casing. The weight part is connected through a shaft from the top of the casing.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is to modify Takashima, Sakai and Ueda to incorporate a weighting mass protruding out of the casing. The modification provides the weighted mass on top of the casing of the vibrating device of Takashima, Sakai and Ueda.


8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2007/0102270) in view of Sakai et al. (US 2001/0030474) in further view of Ueda et al. (US2012/0169153).
Regarding claim 10, Takashima teaches the sound vibration actuator according to claim 1, wherein the weight part (50) is made of a material having a higher specific gravity than the coil part (20) and the top casing part (10c) (see ¶ 0080, 0194. The weighted material is greater specific gravity weight than the coil and casing.). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651